                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

STEVEN L. SMITH,
                                             CASE NO. 2:18-CV-00841
       Petitioner,                           CHIEF JUDGE EDMUND A. SARGUS, JR.
                                             Chief Magistrate Judge Elizabeth P. Deavers
     v.
TIM BUCANAN, WARDEN,
NOBLE CORRECTIONAL INST.,

       Respondent.

                            REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, has filed this Amended Petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. This matter is before the Court on the Amended Petition,

Memorandum of Law, and “Writ of General Alias and Affidavit of Fact,” the Return of Writ,

and the exhibits of the parties. For the reasons that follow, the Magistrate Judge

RECOMMENDS that this action be DISMISSED.

                                I. Facts and Procedural History

       Petitioner challenges his convictions after a jury trial in the Licking County Court of

Common Pleas for trafficking and possession of cocaine. The Ohio Fifth District Court of

Appeals summarized the facts and procedural history of the case as follows:

       {¶ 2} On July 23, 2015, the Licking County Grand Jury indicted Smith for the
       offenses of Possession of Cocaine in violation of R.C. 2925.11(A)(C)(4)(f), a first
       degree felony (Count I) and Trafficking in Cocaine in violation of R.C.
       2925.03(A)(2) & (C)(4)(g), a first degree felony (Count II). Attached to the second
       count was a forfeiture specification pursuant to R.C. 2941.1417. The specification
       requested forfeiture of the vehicle that Smith was driving when arrested and the
       fifty-eight thousand dollars that the officers seized from Smith’s residence.

       {¶ 3} On September 3, 2015, Smith filed a motion to suppress the items seized
       during the search of his residence. On September 17, 2015, the prosecution filed its
       response opposing the motion. On October 2, 2015, the trial court conducted oral
       argument on the motion. The parties agreed that no testimony or evidence would
be presented to the trial court on the motion to suppress. On November 5, 2015, the
trial court issued its entry overruling the motion.

{¶ 4} The following evidence was presented during Smith’s jury trial.

{¶ 5} On July 7, 2015, a package was shipped via Federal Express from a Catherine
Smith in California to a John Smith located at 50 North 11th Street Newark, Ohio.
The package was sent two-day delivery with no signature required.

{¶ 6} On July 8, 2015 at approximately 11:45 p.m., Smith is observed on the video
surveillance system of Big Mommas’ House of Chicken and Fish located at 50
North 11th Street, Newark, Ohio. Smith can be seen entering the business and
disconnecting the video surveillance system.

{¶ 7} On July 9, 2015, Detective Jerry Peters was working the package interdiction
unit under the narcotics task force with the City of Columbus Police Department.
Detective Peters has worked this unit for 17 of his 28 years with the Columbus
Police Department. On July 9, 2015, Detective Peters was assigned to Federal
Express in Columbus, Ohio.

{¶ 8} Detective Peters testified that he observed a white cardboard box come down
the belt that stood out from the other packages. The box had been heavily taped at
all of the seams.

The package was coming from California and was addressed from a “Smith” to a
“Smith.” Further, the telephone number was the same for the sender and the
recipient of the package. Detective Peters initiated a LexisNexis Accurint database
search and determined that Big Mommas’ House of Chicken and Fish was located
at the delivery address. Detective Peters called for a canine drug-detecting dog who
subsequently alerted upon the package.

{¶ 9} Detective Peters obtained a search warrant to open the package and
discovered over two pounds of cocaine inside the box. A decision was made to
place a tracking device inside the package and to attempt a controlled delivery of
the parcel. Detective Peters posed as the FedEx delivery person and delivered the
package on July 9, 2015 to Big Mommas’ House of Chicken and Fish. Detective
Peters testified that 50 North 11th Street, Newark, Ohio is a commercial building
divided into two sections. One side of the building was vacant; however, the other
side of the building housed Big Mommas’ House of Chicken and Fish. Detective
Peters did not observe any “50 A” or “50 B” anywhere on the outside of the
building.

{¶ 10} An employee accepted delivery of the package and placed it on a shelf.

{¶ 11} Special agent Jonathan Dozer of the Ohio Bureau of Criminal Investigation
testified that he placed a “package alarm” inside the box. This device would enable

                                         2
the officers to detect if the package is opened and to track the package from a short
distance away.

{¶ 12} Officers maintained a visual surveillance of Big Mommas’ House of
Chicken and Fish. At approximately 5:50 p.m. on July 9, 2015, Smith is seen
restarting the video surveillance system. At approximately 5:55 p.m., the officers
detected that the package is being moved. Smith is observed on the video
surveillance systems removing the package now located on the bottom rack of a
cabinet or stand and leaving the building.

{¶ 13} Smith is driving a red Subaru. A second vehicle, a black Dodge Durango
leaves the parking lot the same time as Smith. When the signal from the package is
lost, a marked police cruiser attempted to stop the vehicles.

{¶ 14} After the officers initiated the emergency lights of their cruiser, they
attempted to get around the “Durango which had slowed to almost a stop on 10th
Street.” Smith’s home was “merely several feet away from the traffic stop.” The
box was recovered in plain view from Smith’s vehicle.

{¶ 15} The Durango continued “and officers attempted to pull it over, but it fled
making several turns.” The Durango was eventually stopped. Two cell phones that
were destroyed were found inside that vehicle.

{¶ 16} Smith gave Sergeant Alan Thomas of the Licking County Sheriff’s Office
an address of “252 West Main Street, Newark, Ohio” as his place of residence. (2T.
at 365–366). While knocking on the front door of 314 N. 10th Street, a female who
identified herself as Smith’s mother informed the officers that Smith lived at the
premises.

{¶ 17} Police obtained a warrant to search the premises located at 314 N. 10th
Street.

{¶ 18} Lieutenant Paul Cortright is a law enforcement officer with over twenty-
nine years of experience. Twenty-five of his twenty-nine years have been with the
Central Ohio Drug Enforcement Task Force. Lieutenant Cortright testified he had
received specialized training in dealing with items related to drug trafficking.
Lieutenant Cortright testified that he had been involved in the search of the Smith’s
residence, specifically in the master bedroom. Lieutenant Cortright located a safe.
Inside the bedroom closet, Lieutenant Cortright found a cardboard box containing
a black vinyl bag. Inside of the bag, Lieutenant Cortright found a $50,000.00 in
U.S. currency inside a vacuum-sealed bag. An additional $8,000.00 was found
inside the safe. The vacuum sealing machine was also located in the master
bedroom. Lieutenant Cortright testified that it is very common to seal up packets of
narcotics for redistribution using this type of machine.
{¶ 19} Lieutenant Cortright further testified that several bags of white powder were
located in the kitchen of Smith’s home, and his belief was that it was used for

                                         3
cutting cocaine. In addition, a large amount of Inositol a dietary supplement was
located underneath the kitchen sink. Lieutenant Cortright testified that a bottle of
Inositol costs $149 and is used as a cutting agent for cocaine. Lieutenant Cortright
explained that the block of cocaine in the package would be made into a powdered
form using something like a mortar and pestle. A mortar and a pestle were
recovered from underneath the sink area in Smith’s kitchen. The cocaine would
then be mixed with a cutting agent, such as Inositol, and then pressed back into a
solid form. A chrome press and a digital scale were also recovered from Smith’s
home. Additionally, the press found in Smith’s home was found to have cocaine
residue on it. The mortar and pestle found in Smith’s home also had residue on it,
but not a sufficient amount to test.

{¶ 20} No adult female clothing was observed in the home. (2T. at 294; 306;
310).The police also recovered a list with names with amounts of money next to
each name.

{¶ 21} Francione Dumas testified on Smith’s behalf. Dumas installed the video
surveillance system at Big Mommas’ House of Chicken and Fish. Dumas testified
that Smith could activate or deactivate the system from his home using a tablet or
computer. Dumas testified that on July 8, 2015, Smith brought the DVR recording
system to him sometime around 11:30 p.m. to 12:00 a.m. Dumas was to see if the
system could handle an additional video camera that Smith wanted to install.
Dumas identified State’s Exhibit 29 the DVR recording system confiscated by the
police on July 9, 2015 from Big Mommas’ House of Chicken and Fish as the same
system he had received on July 8, 2015. (2T. at 459–460).

{¶ 22} Ana Jefferies, Smith’s fiancé testified that she has lived with Smith at 314
North 10th Street since July 2015. Jefferies testified that the vitamins and
supplements belonged to her, including the Inositol. Jefferies testified that she
began taking Inositol at the request of her doctor. She further testified that she
stored the items underneath the kitchen sink because the bottles were big and would
fall off the shelves.

{¶ 23} Jeffries testifies that she has kept most of her belongings, including most of
her clothing, in bags and totes. Further, Jefferies testified that the mortar and pestle,
digital scale, and chrome press were used for food preparation.

{¶ 24} Smith testified on his own behalf. Smith testified that he was not expecting
a package to be delivered on July 9, 2015; however, it was not unusual for packages
to arrive at Big Mommas’ House of Chicken and Fish.

{¶ 25} On July 9, 2015, Smith was preparing for a barbecue, blues and jazz festival
at the business. Smith testified that he took the package when he left work to make
room for the party preparations.
{¶ 26} Smith testified that he was on his way to Walmart to buy produce for the
business and then his mother’s home at the time he was stopped. Smith testified

                                           4
       that he kept the cash found in his home because he had bad experiences with banks
       in the past and he was attempting to save to buy the building that housed Big
       Mommas’ House of Chicken and Fish. Smith testified that the money came from
       the business and from his previous business ventures.

       {¶ 27} Smith testified that he has been a model citizen for the past 25 years and has
       been involved and active in the community. Smith testified his children are
       successful as well with two children in college and a third a manager.

       {¶ 28} On February 11, 2016, the jury returned verdicts finding Smith guilty on
       both counts. Smith then elected to have the forfeiture specification tried to the court.
       The court found Smith guilty of the specification and ordered that the vehicle that
       he was driving and fifty of the fifty-eight thousand dollars seized from his residence
       be forfeited.

       {¶ 29} On February 18, 2016, the trial court entered a nunc pro tunc final judgment
       entry. The court ordered that counts one and two be merged and imposed a
       mandatory sentence of eleven years on the second count. The court imposed a
       mandatory fine of ten thousand dollars, which it waived due to Smith’s indigence.
       The court ordered Smith to pay the costs of prosecution, which the court did not
       waive. The court also ordered that Smith’s driver’s license be suspended for five
       years beginning February 11, 2016. Finally, the court notified Smith that he would
       be subject to a mandatory period of five year of post-release control on his release
       from prison.

       Assignments of Error

       {¶ 30} Smith raises three assignments of error,

       {¶ 31} “I. COUNSEL’S ACTS AND OMISSIONS DEPRIVED APPELLANT OF
       EFFECTIVE ASSISTANCE OF COUNSEL.

       {¶ 32} “II. THE TRIAL COURT ERRED WHEN IT OVERRULED
       APPELLANT’S MOTION TO SUPPRESS.

       {¶ 33} “III. THE JURY’S VERDICT WAS NOT SUPPORTED BY SUFFICIENT
       EVIDENCE.”

State v. Smith, 5th Dist. No. 16-CA-15, 2016 WL 6138914, at *1-4 (Ohio Ct. App. Oct. 17,

2016). On October 17, 2016, the appellate court affirmed the judgment of the trial court. Id. On

June 21, 2017, the Ohio Supreme Court declined to accept jurisdiction of the appeal. State v.

Smith, 149 Ohio St.3d 1433 (Ohio 2017). On February 16, 2017, Petitioner filed a Request for



                                                  5
Leave to file a Motion for a New Trial, based on State v. Gonzales, 150 Ohio St.3d 261 (Ohio

2016). (ECF No. 25, PAGEID # 399.) On August 2, 2017, the trial court denied the motion.

(Entry, ECF No. 25, PAGEID # 462.) Petitioner did not file an appeal.

       On January 31, 2019, Petitioner filed this Amended Petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. He asserts that the trial court lacked jurisdiction (claim one); that

he was denied the effective assistance of counsel (claim two); that the trial court improperly

denied his motion to suppress (claim three); that the evidence is constitutionally insufficient to

sustain his conviction (claim four); “Seventh Amendment violation” (claim five); “Article Six

violation – Treaty violation” (claim six); and “Status” (claim seven). It is the position of the

Respondent that these claims fail to raise cognizable grounds for federal habeas relief, and that

they are procedurally defaulted or without merit.

                         II. CLAIMS FIVE, SIX, and SEVEN

       Even liberally construing Petitioner’s pleadings, see Haines v. Kerner, 404 U.S. 519, 520

(1972) (the allegations of a pro se complaint are to be held to less stringent standards than formal

pleadings drafted by lawyers), the Court cannot determine the basis for habeas corpus claims

five, six, and seven. Further, Rule 2(c) of the Rules Governing Section 2254 Cases in the United

States District Courts provides that the Petitioner must specify the nature of his grounds for relief

and state the facts in support of each ground. Rule 2(c)’s requirements are “more demanding”

than Federal Rule of Civil Procedure 8(a), which requires in “ordinary civil proceedings” that the

complaint “provide ‘fair notice of what the plaintiff’s claim is and the grounds upon which it

rests.’” Mayle v. Felix, 545 U.S. 644, 655-56, (2005) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)); see also McFarland v. Scott, 512 U.S. 849, 860 (1994) (O’Connor, J., concurring in

part) (“the habeas petition, unlike a complaint, must allege the factual underpinning of the



                                                 6
petitioner’s claims”). Notice pleading is insufficient in a petition seeking habeas relief because a

petitioner’s pleadings must “state facts that point to a real possibility of Constitutional error.”

Blackledge v. Allison, 431 U.S. 63, 75 n.7 (1977); see also McClure v. Warden, London Corr.

Inst., No. 1:16–CV–729, 2018 WL 1452253, at *4 (S.D. Ohio March 1, 2018) Report and

Recommendation adopted, No. 1:16–CV–729, 2018 WL 1425957 (S.D. Ohio Mar. 22, 2018)

(internal citations omitted). Dismissal under Habeas Rule 2(c) is appropriate in cases where it is

impossible to determine from the petitioner’s pleadings the exact errors of fact or law raised for

adjudication. See Rice v. Warden, No. 1:14-cv-732, 2015 WL 5299421, at *4 (S.D. Ohio Sept. 9,

2015) (dismissal under Rule 2(c) appropriate where pleadings contain unintelligible and

conclusory allegations and statements) (citations omitted); Accord v. Warden, Lebanon Corr.

Inst., No. 2:12-cv-355, 2013 WL 228027, at *3 (S.D. Ohio Jan. 22, 2013) (while the court

liberally construes a pro se prisoner’s pleadings, it is not required to “conjure allegations” on the

petitioner’s behalf) (citations omitted). These are the circumstances here. The Court cannot

determine the nature of Petitioner’s claims. With regard to these claims, he has failed to allege

any facts that would support an argument that he was convicted in violation of the Constitution

or laws of the United States. Accordingly, the Magistrate Judge cannot determine what alleged

errors of fact or law are at issue for adjudication. Thus, claims five, six, and seven are subject to

dismissal on this basis alone. Moreover, as discussed below, Petitioner has procedurally

defaulted these claims by failing to present them to the state appellate court.

                             III. PROCEDURAL DEFAULT

       Congress has provided that state prisoners who are in custody in violation of the

Constitution or laws or treaties of the United States may apply to the federal courts for a writ of

habeas corpus. 28 U.S.C. § 2254(a). In recognition of the equal obligation of the state courts to



                                                   7
protect the constitutional rights of criminal defendants, and in order to prevent needless friction

between the state and federal courts, a state criminal defendant with federal constitutional claims

is required to present those claims to the state courts for consideration. 28 U.S.C. § 2254(b), (c).

If the prisoner fails to do so, but still has an avenue open to present the claims, then the petition

is subject to dismissal for failure to exhaust state remedies. Id.; Anderson v. Harless, 459 U.S. 4,

6 (1982) (per curiam ) (citing Picard v. Connor, 404 U.S. 270, 275–78 (1971) ). Where a

petitioner has failed to exhaust claims but would find those claims barred if later presented to the

state courts, “there is a procedural default for purposes of federal habeas.” Coleman v.

Thompson, 501 U.S. 722, 735 n.1 (1991).

       The term “procedural default” has come to describe the situation where a person

convicted of a crime in a state court fails (for whatever reason) to present a particular claim to

the highest court of the State so that the State has a fair chance to correct any errors made in the

course of the trial or the appeal before a federal court intervenes in the state criminal process.

This “requires the petitioner to present ‘the same claim under the same theory’ to the state courts

before raising it on federal habeas review.” Hicks v. Straub, 377 F.3d 538, 552–53 (6th Cir.

2004) (quoting Pillette v. Foltz, 824 F.2d 494, 497 (6th Cir. 1987)). One of the aspects of “fairly

presenting” a claim to the state courts is that a habeas petitioner must do so in a way that gives

the state courts a fair opportunity to rule on the federal law claims being asserted. That means

that if the claims are not presented to the state courts in the way in which state law requires, and

the state courts therefore do not decide the claims on their merits, neither may a federal court do

so. As the Supreme Court found in Wainwright v. Sykes, 433 U.S. 72, 87 (1977), “contentions of

federal law which were not resolved on the merits in the state proceeding due to respondent’s




                                                  8
failure to raise them there as required by state procedure” also cannot be resolved on their merits

in a federal habeas case—that is, they are “procedurally defaulted.”

       To determine whether procedural default bars a habeas petitioner’s claim, courts in the

Sixth Circuit engage in a four-part test. See Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986);

see also Scuba v. Brigano, 259 F. App’x 713, 718 (6th Cir. 2007) (following the four-part

analysis of Maupin). First, the court must determine that there is a state procedural rule that is

applicable to the petitioner’s claim and that the petitioner failed to comply with the rule. Second,

the court must determine whether the state courts actually enforced the state procedural sanction.

Third, the court must determine whether the forfeiture is an adequate and independent state

ground on which the state can rely to foreclose review of a federal constitutional claim. Maupin,

785 F.2d at 138. Finally, if “the court determines that a state procedural rule was not complied

with and that the rule [has] an adequate and independent state ground, then the petitioner” may

still obtain review of his or her claims on the merits if the petitioner establishes: (1) cause

sufficient to excuse the default and (2) that he or she was actually prejudiced by the alleged

constitutional error. Id.

       Petitioner failed to present any of the allegations set forth in habeas corpus claims one,

five, six, and seven to the state courts. He likewise failed to present his allegations of ineffective

assistance of trial counsel set forth in habeas corpus claim two, with the exception of his claim

that his attorney improperly opened the door to admission of evidence regarding his prior

conviction for drug trafficking, to the state appellate court, where he was represented by new

counsel.1 Moreover, Petitioner may now no longer present any of the foregoing claims to the



1
 Petitioner asserts in habeas corpus claim two that he was denied the effective assistance of trial
counsel because his attorney failed to introduce evidence pertaining to Petitioner’s international
jurisdiction and status as a foreign citizen, failed to challenge the jury pool and raise a claim
                                                  9
state courts because of Ohio’s doctrine of res judicata. See State v. Cole, 2 Ohio St. 3d 112, 115

(1982); State v. Perry, 10 Ohio St. 2d 175, 180 (1967) (claims must be raised on direct appeal, if

possible, or they will be barred by the doctrine of res judicata.). The state courts were never

given an opportunity to enforce this procedural rule due to the nature of Petitioner’s procedural

default.

       Ohio’s doctrine of res judicata is adequate and independent under the third part of the

Maupin test. To be “independent,” the procedural rule at issue, as well as the state court’s

reliance thereon, must rely in no part on federal law. See Coleman, 501 U.S. at 732–33. To be

“adequate,” the state procedural rule must be firmly established and regularly followed by the

state courts. Ford v. Georgia, 498 U.S. 411, 423 (1991). “[O]nly a ‘firmly established and

regularly followed state practice’ may be interposed by a State to prevent subsequent review by

this Court of a federal constitutional claim.” Id. (quoting James v. Kentucky, 466 U.S. 341, 348–

351 (1984)); see also Barr v. City of Columbia, 378 U.S. 146, 149 (1964); NAACP v. Alabama

ex rel. Flowers, 377 U.S. 288, 297 (1964). The United States Court of Appeals for the Sixth

Circuit has consistently held that Ohio’s doctrine of res judicata, i.e., the Perry rule, is an

adequate ground for denying federal habeas relief. Lundgren v. Mitchell, 440 F.3d 754, 765 (6th

Cir. 2006); Coleman v. Mitchell, 268 F.3d 417, 427–29 (6th Cir. 2001), cert. denied sub nom.

Coleman v. Bagley, 535 U.S. 1031 (2002); Seymour v. Walker, 224 F.3d 542, 555 (6th Cir.

2000), cert. denied, 532 U.S. 989 (2001); Byrd v. Collins, 209 F.3d 486, 521–22 (6th Cir. 2000)

cert. denied, 531 U.S. 1082 (2001); Norris v. Schotten, 146 F.3d 314, 332 (6th Cir.), cert. denied,

525 U.S. 935 (1998). Ohio courts have consistently refused, in reliance on the doctrine of res




under Batson v. Kentucky, 476 U.S. 70 (1986), failed to remedy a conflict of interest, and failed
to raise the defense of entrapment. (Memorandum of Law, ECF No. 21, PAGEID # 106.)
                                                  10
judicata, to review the merits of claims because they are procedurally barred. See Cole, 2 Ohio

St.3d at 112; State v. Ishmail, 67 Ohio St.2d 16, 18 (1981). Additionally, the doctrine of res

judicata serves the state’s interest in finality and in ensuring that claims are adjudicated at the

earliest possible opportunity. With respect to the independence prong, the Court concludes that

Ohio’s doctrine of res judicata in this context does not rely on or otherwise implicate federal

law. Accordingly, the Court is satisfied from its own review of relevant case law that the Perry

rule is an adequate and independent ground for denying relief.

       Petitioner may still secure review of his claims on the merits if he demonstrates cause for

his failure to follow the state procedural rules, as well as actual prejudice from the constitutional

violations that he alleges. “‘[C]ause’ under the cause and prejudice test must be something

external to the petitioner, something that cannot fairly be attributed to him[,] ‘. . . some objective

factor external to the defense [that] impeded . . . efforts to comply with the State’s procedural

rule.’” Coleman, 501 U.S. at 753 (quoting Murray v. Carrier, 477 U.S. 478, 488 (1986)). It is

Petitioner’s burden to show cause and prejudice. Hinkle v. Randle, 271 F.3d 239, 245 (6th Cir.

2001) (citing Lucas v. O’Dea, 179 F.3d 412, 418 (6th Cir. 1999) (internal citation omitted)). A

petitioner’s pro se status, ignorance of the law, or ignorance of procedural requirements are

insufficient bases to excuse a procedural default. Bonilla v. Hurley, 370 F.3d 494, 498 (6th Cir.

2004). Instead, in order to establish cause, a petitioner “must present a substantial reason that is

external to himself and cannot be fairly attributed to him.” Hartman v. Bagley, 492 F.3d 347,

358 (6th Cir. 2007). Petitioner has failed to establish cause for his procedural defaults.

       The United States Supreme Court has also held that a claim of actual innocence may be

raised “to avoid a procedural bar to the consideration of the merits of [a petitioner’s]

constitutional claims.” Schlup v. Delo, 513 U.S. 298, 326–27 (1995). “[I]n an extraordinary



                                                  11
case, where a constitutional violation has probably resulted in the conviction of one who is

actually innocent, a federal habeas court may grant the writ even in the absence of a showing of

cause for the procedural default.” Murray, 477 U.S. at 496. In Schlup, the Supreme Court held

that a credible showing of actual innocence was sufficient to authorize a federal court in reaching

the merits of an otherwise procedurally-barred habeas petition. Id. at 317. However, a claim of

actual innocence is “‘not itself a constitutional claim, but instead a gateway through which a

habeas petitioner must pass to have his otherwise barred constitutional claim considered on the

merits.’” Id. at 315 (quoting Herrera, 506 U.S. at 404). The actual innocence exception to

procedural default allows a petitioner to pursue his constitutional claims if it is “more likely than

not” that new evidence—i.e., evidence not previously presented at trial—would allow no

reasonable juror to find him guilty beyond a reasonable doubt. Souter v. Jones, 395 F.3d 577

(6th Cir. 2005). Review of the record fails to establish that Petitioner can meet this standard

here.

        Thus, Petitioner has procedurally defaulted habeas corpus claims one, five, six, seven,

and all of his allegations of the denial of the effective assistance of trial counsel set forth in

habeas corpus claim two, with the exception of his claim that his attorney improperly opened the

door to admission of evidence regarding his prior conviction on drug trafficking.

                                    IV. CLAIM THREE

        In claim three, Petitioner asserts that his conviction violates the Fourth Amendment,

because police lacked probable cause. This claim does not provide a basis for relief. Generally,

habeas corpus relief cannot be based on an alleged violation of the Fourth Amendment, so long

as the petitioner had an opportunity to present the claim to the state courts. Stone v. Powell, 428

U.S. 465, 482 (1976); Riley v. Gray, 674 F.2d 522, 526 (6th Cir. 1982) (opportunity for full and



                                                   12
fair litigation of a Fourth Amendment claim exists where the state procedural mechanism

presents an opportunity to raise the claim, and presentation of the claim was not frustrated by a

failure of that mechanism.)

       One, the key purpose of federal habeas corpus is to free innocent prisoners. But
       whether an investigation violated the Fourth Amendment has no bearing on whether
       the defendant is guilty. [Stone v. Powell], at 490, 96 S.Ct. 3037. Two, exclusion
       is a prudential deterrent prescribed by the courts, not a personal right guaranteed by
       the Constitution. Any deterrence produced by an additional layer of habeas review
       is small, but the cost of undoing final convictions is great. Id. at 493, 96 S.Ct. 3037.

Good v. Berghuis, 729 F.3d 636, 637 (6th Cir. 2013). Ohio permits a criminal defendant to file a

motion to suppress evidence prior to trial. See Ohio R. Crim. P. 12(C)(3). Further, there is no

basis in the record upon which to find that Petitioner was unable to present a claim under the

Fourth Amendment because of a failure of Ohio’s procedural mechanism. To the contrary, the

appellate court affirmed the trial court’s denial of his motion to suppress evidence. State v.

Smith, 2016 WL 6138914, at *9-15. Therefore, Petitioner’s claim regarding the violation of the

Fourth Amendment does not provide a basis for federal habeas relief. See Davis v. Morgan, No.

2:15-cv-00613, 2016 WL 6493420, at *9 (S.D. Ohio Nov. 2, 2016).

                                            V. MERITS

Standard of Review

       Because Petitioner seeks habeas relief under 28 U.S.C. § 2254, the standards of the

Antiterrorism and Effective Death Penalty Act (“the AEDPA”) govern this case. The United

State Supreme Court has described AEDPA as “a formidable barrier to federal habeas relief for

prisoners whose claims have been adjudicated in state court” and emphasized that courts must

not “lightly conclude that a State’s criminal justice system has experienced the ‘extreme

malfunction’ for which federal habeas relief is the remedy.” Burt v. Titlow, 571 U.S. 12, 20

(2013) (quoting Harrington v. Richter, 562 U.S. 86, 102 (2011)); see also Renico v. Lett, 559

                                                 13
U.S. 766, 773 (2010) (“AEDPA . . . imposes a highly deferential standard for evaluating state-

court rulings, and demands that state court decisions be given the benefit of the doubt.”) (internal

quotation marks, citations, and footnote omitted).

       The AEDPA limits the federal courts’ authority to issue writs of habeas corpus and

forbids a federal court from granting habeas relief with respect to a “claim that was adjudicated

on the merits in State court proceedings” unless the state court decision either

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       Further, under the AEDPA, the factual findings of the state court are presumed to be

correct:

       In a proceeding instituted by an application for a writ of habeas corpus by a person
       in custody pursuant to the judgment of a State court, a determination of a factual
       issue made by a State court shall be presumed to be correct. The applicant shall
       have the burden of rebutting the presumption of correctness by clear and convincing
       evidence.

28 U.S.C. § 2254(e)(1).

       Accordingly, “a writ of habeas corpus should be denied unless the state court decision

was contrary to, or involved an unreasonable application of, clearly established federal law as

determined by the Supreme Court, or based on an unreasonable determination of the facts in light

of the evidence presented to the state courts.” Coley v. Bagley, 706 F.3d 741, 748 (6th Cir. 2013)

(citing Slagle v. Bagley, 457 F.3d 501, 513 (6th Cir. 2006)), cert. denied sub nom. Coley v.

Robinson, 134 S. Ct. 513 (2013). The United States Court of Appeals for the Sixth Circuit has

summarized these standards as follows:

                                                14
       A state court’s decision is “contrary to” Supreme Court precedent if (1) “the state
       court arrives at a conclusion opposite to that reached by [the Supreme] Court on a
       question of law[,]” or (2) “the state court confronts facts that are materially
       indistinguishable from a relevant Supreme Court precedent and arrives” at a
       different result. Williams v. Taylor, 529 U.S. 362, 405, 120 S. Ct. 1495, 146 L.Ed.
       2d 389 (2000). A state court’s decision is an “unreasonable application” under 28
       U.S.C. § 2254(d)(1) if it “identifies the correct governing legal rule from [the
       Supreme] Court’s cases but unreasonably applies it to the facts of the particular . .
       . case” or either unreasonably extends or unreasonably refuses to extend a legal
       principle from Supreme Court precedent to a new context. Id. at 407, 529 U.S. 362,
       120 S. Ct. 1495, 146 L.Ed. 2d 389.

Id. at 748–49. The burden of satisfying the AEDPA’s standards rests with the petitioner. See

Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

Claim Two – Ineffective Assistance of Trial Counsel

       Petitioner asserts that he was denied the effective assistance of trial counsel, because his

attorney opened the door to admission of evidence regarding Petitioner’s prior criminal conviction.

The state appellate court rejected this clam as follows:

       {¶ 35} A claim of ineffective assistance of counsel requires a two-prong analysis.
       The first inquiry is whether counsel’s performance fell below an objective standard
       of reasonable representation involving a substantial violation of any of defense
       counsel’s essential duties to appellant. The second prong is whether the appellant
       was prejudiced by counsel’s ineffectiveness. Lockhart v. Fretwell, 506 U.S. 364,
       113 S.Ct. 838, 122 L.Ed.2d 180(1993); Strickland v. Washington, 466 U.S. 668,
       104 S.Ct. 2052, 80 L.Ed.2d 674(1984); State v. Bradley, 42 Ohio St.3d 136, 538
       N.E.2d 373(1989).

       {¶ 36} In order to warrant a finding that trial counsel was ineffective, the petitioner
       must meet both the deficient performance and prejudice prongs of Strickland and
       Bradley. Knowles v. Mirzayance, 556 U.S. 111, 129 S.Ct. 1411, 1419, 173 L.Ed.2d
       251(2009).

       {¶ 37} Recently, the United States Supreme Court discussed the prejudice prong of
       the Strickland test,

               With respect to prejudice, a challenger must demonstrate “a
               reasonable probability that, but for counsel’s unprofessional errors,
               the result of the proceeding would have been different. A reasonable
               probability is a probability sufficient to undermine confidence in the
               outcome.” Id., at 694, 104 S.Ct. 2052. It is not enough “to show that

                                                  15
       the errors had some conceivable effect on the outcome of the
       proceeding.” Id., at 693, 104 S.Ct. 2052. Counsel’s errors must be
       “so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.” Id., at 687, 104 S.Ct. 2052.

       “Surmounting Strickland’s high bar is never an easy task.” Padilla
       v. Kentucky, 559 U.S. ––––, ––––, 130 S.Ct. 1473, 1485, 176
       L.Ed.2d 284 (2010). An ineffective-assistance claim can function as
       a way to escape rules of waiver and forfeiture and raise issues not
       presented at trial, and so the Strickland standard must be applied
       with scrupulous care, lest “intrusive post-trial inquiry” threaten the
       integrity of the very adversary process the right to counsel is meant
       to serve. Strickland, 466 U.S., at 689–690, 104 S.Ct. 2052. Even
       under de novo review, the standard for judging counsel’s
       representation is a most deferential one. Unlike a later reviewing
       court, the attorney observed the relevant proceedings, knew of
       materials outside the record, and interacted with the client, with
       opposing counsel, and with the judge. It is “all too tempting” to
       “second-guess counsel’s assistance after conviction or adverse
       sentence.” Id., at 689, 104 S.Ct. 2052; see also Bell v. Cone, 535
       U.S. 685, 702, 122 S.Ct. 1843, 152 L.Ed.2d 914 (2002); Lockhart v.
       Fretwell, 506 U.S. 364, 372, 113 S.Ct. 838, 122 L.Ed.2d 180 (1993).
       The question is whether an attorney’s representation amounted to
       incompetence under “prevailing professional norms,” not whether it
       deviated from best practices or most common custom. Strickland,
       466 U.S., at 690, 104 S.Ct. 2052.

Harrington v. Richter, ––– U.S. ––––, 131 S.Ct. 770, 777–778, 178 L.Ed.2d 624
(2011).

{¶ 38} The United States Supreme Court and the Ohio Supreme Court have held a
reviewing court “need not determine whether counsel’s performance was deficient
before examining the prejudice suffered by the defendant as a result of the alleged
deficiencies.” Bradley, 42 Ohio St.3d at 143, 538 N.E.2d 373, quoting Strickland,
466 U.S. at 697, 104 S.Ct. 2052, 80 L.Ed.2d 674(1984).

***

{¶ 45} Smith took the stand on his own behalf. At the beginning of his testimony
Smith’s trial counsel asked,

Q. Mr. Smith, have you ever engaged in drug trafficking?

A. No, sir.

Q. Well, in the 21st century, correct?

                                         16
A. No, Sir.

(3T. at 500).

{¶ 46} Prior to cross examination, the court at the request of the prosecutor,
conducted a side bar conference. (3T. at 523–24). The prosecutor argued that trial
counsel in the above questioning had opened the door for the cross examination of
a 1992 conviction for drug trafficking. (Id.). Trial counsel argued he had not opened
the door. (Id.). His argument focused exclusively on the second question to Smith
concerning drug trafficking and contained no reference to the first question. (Id.).
The court at the end of the side bar ruled “All right. Yeah. The door’s been opened.”
(3T. at 524).

{¶ 47} Even assuming that Smith could demonstrate that defense counsel
performed deficiently, he must also prove that he was prejudiced by counsel’s
deficient performance. Strickland, 466 U.S. at 691–692, 104 S.Ct. 2052, 80 L.Ed.2d
674. See, State v. Obermiller, Oh. Sup.Ct. No.2011–0857, 2016–Ohio–1594, ¶ 93
(Apr. 20, 2016).

{¶ 48} To show prejudice, he must prove that “there is a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would
have been different. A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Id. at 694, 104 S.Ct. 2052. The prejudice
inquiry, thus, focuses not only on outcome determination, but also on “whether the
result of the proceeding was fundamentally unfair or unreliable.” Lockhart v.
Fretwell, 506 U.S. 364, 369, 113 S.Ct. 838, 122 L.Ed.2d 180 (1993).

{¶ 49} In determining whether Smith has indicated a reasonable probability
sufficient to undermine confidence in the outcome of the trial we find it helpful to
look to the standard to be applied in determining harmless error where a criminal
defendant seeks a new trial because of the erroneous admission of evidence.
{¶ 50} In State v. Morris, 141 Ohio St.3d 399, 2014–Ohio–5052, 24 N.E.3d 1153,
the Ohio Supreme Court considered the standard to be applied in determining
harmless error where a criminal defendant seeks a new trial because of the
erroneous admission of evidence under Evid.R. 404(B). The court summarized its
analysis in the subsequent decision of State v. Harris, 2015–Ohio–166, ––– N.E.3d
––––, ¶ 37:

       Recently, in Morris, a four-to-three decision, we examined the
       harmless-error rule in the context of a defendant’s claim that the
       erroneous admission of certain evidence required a new trial. In that
       decision, the majority dispensed with the distinction between
       constitutional and non-constitutional errors under Crim.R. 52(A).
       Id. at ¶ 22–24. In its place, the following analysis was established to
       guide appellate courts in determining whether an error has affected

                                         17
        the substantial rights of a defendant, thereby requiring a new trial.
        First, it must be determined whether the defendant was prejudiced
        by the error, i.e., whether the error had an impact on the verdict. Id.
        at ¶ 25 and 27. Second, it must be determined whether the error was
        not harmless beyond a reasonable doubt. Id. at ¶ 28. Lastly, once the
        prejudicial evidence is excised, the remaining evidence is weighed
        to determine whether it establishes the defendant’s guilt beyond a
        reasonable doubt.

Id. at ¶ 29, 33.

{¶ 51} There is no indication in light of the overwhelming evidence of Smith’s guilt
that the jury abandoned their oaths and their integrity and found Smith guilty of the
crimes because of his prior conviction.

{¶ 52} In any case, the evidence overwhelmingly supports a finding of Smith’s
guilt. Smith cannot claim that but for these statements, he would be acquitted. After
a thorough review of the record, we have no doubt that the remaining properly
introduced evidence overwhelmingly establishes defendant’s guilt. See Delaware
v. Van Arsdall (1986), 475 U.S. 673, 681, 106 S.Ct. 1431, 89 L.Ed.2d 674; State v.
Williams (1983), 6 Ohio St.3d 281, 452 N.E.2d 1323.


{¶ 53} In Wilson v. Mazzuca, cited by Smith trial counsel committed numerous
instances of prejudicial ineffectiveness, including: (1) eliciting testimony from the
complainant and eyewitness, that he feared Wilson would retaliate against him for
testifying; (2) opening the door-by attacking the police investigation of the robbery-
to the admission of the complainant’s identification of Wilson’s “mug shot” from
a “mug book” on the day of the robbery; (3) not objecting to the prosecutor’s
characterization of Wilson’s photograph as a “mug shot” and not requesting the
redaction of Wilson’s “mug shot,” which showed him with a booking plate hung
around his neck; (4) moving into evidence an unredacted police report describing
Wilson’s October 1994 arrest for an armed “shake-down” at a construction site;
and (5) opening the door to the admission of Wilson’s prior convictions for drug
possession and physical harassment by eliciting testimony from Younger regarding
Wilson’s good character. 570 F.3d 490, 502 (2nd Cir. 2009).

{¶ 54} The trial judge in Wilson had repeatedly warned trial counsel concerning
his tactics and approach to the case. The court on Wilson’s petition for habeas
corpus noted, “The record indicates that defense counsel misinterpreted and
misunderstood the law, failed to pay attention, acted recklessly, and did not
appreciate the consequences of his decisions, even though in many cases he was
explicitly warned of the risks by the trial court.” Id. at 506.

{¶ 55} Likewise in Goodman v. Bertrand, 467 F.3d 1022, 1029–30 (7th Cir. 2006),
cited by Smith, the appellant argued that his trial counsel’s performance fell below

                                          18
an objective standard of reasonableness because his lawyer: (1) opened the door for
admission of Goodman’s two prior convictions for armed robbery, (2) failed to
subpoena the store’s cashier to testify, (3) failed to request a limiting instruction
regarding the threats evidence, (4) failed to properly object and preserve the record
regarding the denial of Goodman’s right to confront the witnesses against him, and
(5) failed to object and request a mistrial based upon prosecutorial misconduct in
closing argument. 467 F.2d at 1030. On appeal from the denial of his petition for
habeas corpus, the court noted,

       Counsel’s failure to subpoena store cashier Retzlaff was only the
       first in a catalog of errors. Several other factors contributed to the
       overall ineffectiveness of Goodman’s counsel. Direct examination
       of Goodman led to the revelation of two prior convictions for armed
       robbery on cross-examination. Counsel also failed to request an
       instruction limiting the use of testimony regarding threats made to
       witnesses, where jurors may have been left with the impression that
       the threats were orchestrated by Goodman, despite the lack of any
       evidence to that effect. Nor did counsel make any record of the fact
       that Ross hoped to receive a time reduction for his testimony, and
       counsel did not object when the prosecutor insinuated in closing
       argument that Ross had no motivation to testify. Finally, Goodman’s
       counsel did not object or request a mistrial when the prosecutor
       augmented Sallis’s credibility by falsely arguing in closing that
       Sallis could not have been convicted or charged for his role in the
       crime absent his own confession. While each of these errors
       considered in isolation may not have been prejudicial to Goodman,
       viewed in their totality, they create a clear pattern of ineffective
       assistance, the existence of which “l[ies] well outside the boundaries
       of permissible differences of opinion.” Hardaway, 302 F.3d at 762.

Goodman v. Bertrand, 467 F.3d 1022, 1030 (7th Cir. 2006) (emphasis added).

{¶ 56} In the case at bar, it appears that trial counsel unintentionally asked his
question in an overbroad manner. Counsel realizing his mistake quickly attempted
to correct the error. There is no pattern in the record before this court that counsel
committed multiple transgressions that affected Smith’s substantive right to a fair
trial.

{¶ 57} The decision not to request a limiting instruction can be seen as a tactical
decision to not draw any more attention to the prior conviction. Debatable strategic
and tactical decisions may not form the basis of a claim for ineffective assistance
of counsel. State v. Phillips, 74 Ohio St.3d 72, 85, 1995–Ohio–171. Even if the
wisdom of an approach is questionable, “debatable trial tactics” do not constitute
ineffective assistance of counsel. Id. “Poor tactics of experienced counsel, however,
even with disastrous result, may hardly be considered lack of due process * * *.”
State v. Clayton, 62 Ohio St.2d 45, 48, 402 N.E.2d 1189 (1980) (quoting United

                                         19
        States v. Denno, 313 F.2d 364 (2nd Cir.1963), certiorari denied 372 U.S. 978, 83
        S.Ct. 1112, 10 L.Ed.2d 143.

        {¶ 58} Having reviewed the record that Smith cites in support of his claim that he
        was denied effective assistance of counsel, we find Smith was not prejudiced by
        defense counsel’s representation of him. The result of the trial was not unreliable
        nor were the proceedings fundamentally unfair because of the performance of
        defense counsel. Smith has failed to demonstrate that there exists a reasonable
        probability that the result of his case would have been different.

        {¶ 59} Smith’s first assignment of error is overruled.

State v. Smith, 2016 WL 6138914, at *4-9.

        The Sixth Amendment to the United States Constitution guarantees a criminal defendant

the right to the effective assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686

(1984). In order to prevail on a claim of ineffective assistance of counsel, a petitioner must

demonstrate both that counsel’s performance was deficient, or that counsel “made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed” by the Sixth Amendment,

and that this deficient performance prejudiced the petitioner. Id. at 687. This showing requires

that defense counsel’s errors were so serious as to deprive the defendant of a fair and reliable

trial. Id.

        “Surmounting Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 599 U.S.

356, 371 (2010). Given the difficulties inherent in determining whether an attorney’s

performance was constitutionally deficient, “a court must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance. . . .”

Strickland, 466 U.S. at 689. Nevertheless, “[a]n error by counsel, even if professionally

unreasonable, does not warrant setting aside the judgment of a criminal proceeding if the error

had no effect on the judgment.” Id. at 691. In order to establish prejudice, a petitioner must

demonstrate a reasonable probability that, but for counsel’s errors, the result of the proceedings



                                                 20
would have been different. Id. at 694. “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. Because a petitioner must satisfy both prongs of

Strickland in order to demonstrate the ineffective assistance of counsel, should a court determine

that the petitioner has failed to satisfy one prong, it need not consider the other. Id. at 697.

        The United States Supreme Court has cautioned federal habeas courts to “guard against

the danger of equating unreasonableness under Strickland with unreasonableness under §

2254(d).” Harrington, 562 U.S. at 105. The Court observed that, while “‘[s]urmounting

Strickland’s high bar is never . . . easy,’ . . . , [e]stablishing that a state court’s application of

Strickland was unreasonable under § 2254(d) is even more difficult.” Id. (quoting Padilla v.

Kentucky, 559 U.S. 356, 371 (2010), and citing Strickland, 466 U.S. at 689). The Supreme Court

instructed that the standards created under Strickland and § 2254(d) are both “‘highly

deferential,’ and when the two apply in tandem, review is ‘doubly’ so.” Id. (citations omitted).

Thus, when a federal habeas court reviews a state court’s determination regarding an ineffective

assistance of counsel claim, “[t]he question is not whether counsel’s actions were reasonable.

The question is whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id.

        Here, the appellate court concluded that Petitioner could not establish prejudice, as that

term is defined under Strickland, in view of the overwhelming evidence of guilt. Petitioner

removed a package that was addressed to his name at his place of business which contained over

two pounds of cocaine and placed it into his vehicle. He turned off surveillance equipment

shortly before the package was scheduled to arrive and turned the surveillance equipment back

on shortly after the package arrived. Police found large sums of cash and other items commonly

connected with the distribution of cocaine in Petitioner’s home, including a vacuum sealing



                                                    21
machine, several bags of white powder, a large amount of Inositol, typically used as a cutting

agent in the sale of cocaine, and a chrome press and digital scale containing cocaine residue.

Applying the deferential standard of review, and in view of the substantial evidence of guilt, that

conclusion is not unreasonable so as to warrant federal habeas corpus relief.

Claim Four – Sufficiency of the Evidence

       In claim four, Petitioner asserts that the evidence is constitutionally insufficient to sustain

his convictions. The state appellate court rejected this claim:

       Smith contends that his conviction is against the sufficiency of the evidence.
       Specifically, Smith argues there is no evidence that he knew the package contained
       over two pounds of cocaine.

       {¶ 91} Our review of the constitutional sufficiency of evidence to support a
       criminal conviction is governed by Jackson v.. Virginia, 443 U.S. 307, 319, 99 S.Ct.
       2781, 61 L.Ed.2d 560 (1979), which requires a court of appeals to determine
       whether “after viewing the evidence in the light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       beyond a reasonable doubt.” Id.; see also McDaniel v. Brown, 558 U.S. 120, 130
       S.Ct. 665, 673, 175 L.Ed.2d 582(2010) (reaffirming this standard); State v. Fry, 125
       Ohio St.3d 163, 926 N.E.2d 1239, 2010–Ohio–1017, ¶ 146; State v. Clay, 187 Ohio
       App.3d 633, 933 N.E.2d 296, 2010–Ohio–2720, ¶ 68.

       ***

       {¶ 94} Smith was convicted of possession. R.C. 2925.11 provides in relevant part,

       (A) No person shall knowingly obtain, possess, or use a controlled substance or a
       controlled substance analog.

       ***

       {¶ 95} A person acts knowingly, regardless of purpose, when the person is aware
       that the person’s conduct will probably cause a certain result or will probably be of
       a certain nature. A person has knowledge of circumstances when the person is
       aware that such circumstances probably exist. When knowledge of the existence of
       a particular fact is an element of an offense, such knowledge is established if a
       person subjectively believes that there is a high probability of its existence and fails
       to make inquiry or acts with a conscious purpose to avoid learning the fact. R.C.
       2901.22(B).



                                                 22
{¶ 96} Whether a person acts knowingly can only be determined, absent a
defendant’s admission, from all the surrounding facts and circumstances, including
the doing of the act itself.” (Footnotes omitted). State v. Huff, 145 Ohio App.3d
555, 563, 763 N.E.2d 695(1st Dist. 2001). Thus, “[t]he test for whether a defendant
acted knowingly is a subjective one, but it is decided on objective criteria.” State v.
McDaniel, 2nd Dist. Montgomery No. 16221, 1998 WL 214606 (May 1, 1998)
(citing State v. Elliott, 104 Ohio App.3d 812, 663 N.E.2d 412(10th Dist. 1995)).

{¶ 97} R.C. 2925.01(K) defines possession as follows: “‘Possess’ or ‘possession’
means having control over a thing or substance, but may not be inferred solely from
mere access to the thing or substance through ownership or occupation of the
premises upon which the thing or substance is found.” R.C. 2901.21 provides the
requirements for criminal liability and provides that possession is a “voluntary act
if the possessor knowingly procured or received the thing possessed, or was aware
of the possessor’s control of the thing possessed for sufficient time to have ended
possession.” R.C. 2901.21(D)(1).

{¶ 98} Possession may be actual or constructive. State v. Butler, 42 Ohio St.3d 174,
176, 538 N.E.2d 98 (1989); State v. Haynes, 25 Ohio St.2d 264, 267 N.E.2d 787
(1971); State v. Hankerson, 70 Ohio St.2d 87, 434 N.E.2d 1362 (1982), syllabus.
To establish constructive possession, the evidence must prove that the defendant
was able to exercise dominion and control over the contraband. State v. Wolery, 46
Ohio St.2d 316, 332, 348 N.E.2d 351 (1976). Dominion and control may be proven
by circumstantial evidence alone. State v. Trembly, 137 Ohio App.3d 134, 738
N.E.2d 93 (8th Dist. 2000). Circumstantial evidence that the defendant was located
in very close proximity to the contraband may show constructive possession. State
v. Butler, supra; State v. Barr, 86 Ohio App.3d 227, 235, 620 N.E.2d 242, 247–
248(8th Dist.1993); State v. Morales, 5th Dist. Licking No.2004 CA 68, 2005–
Ohio–4714, ¶ 50; State v. Moses, 5th Dist. Stark No.2003CA00384, 2004–Ohio–
4943,¶ 9. Ownership of the contraband need not be established in order to find
constructive possession. State v. Smith, 9th Dist. Summit No. 20885, 2002–Ohio–
3034, ¶ 13, citing State v. Mann, (1993) 93 Ohio App.3d 301, 308, 638 N.E.2d
585(8th Dist.1993). Furthermore, possession may be individual or joint. Wolery, 46
Ohio St.2d at 332, 348 N.E.2d 351. Multiple individuals may constructively possess
a particular item of contraband simultaneously. State v. Pitts, 4th Dist. Scioto No.
99 CA 2675, 2000–Ohio–1986. The Supreme Court has held that knowledge of
illegal goods on one’s property is sufficient to show constructive possession. State
v. Hankerson, 70 Ohio St.2d 87, 91, 434 N.E.2d 1362, 1365 (1982), certiorari
denied, 459 U.S. 870, 103 S.Ct. 155, 74 L.Ed.2d 130 (1982).

{¶ 99} In the case at bar the state presented evidence that prior to the delivery of
the cocaine to Smith’s place of business, Smith disabled the video surveillance
system. When the system is reactivated, Smith is seen removing the package
containing the cocaine. The package had been moved from the place where the
employee who had accepted it had placed it. Smith then places the package in his
vehicle. Smith does not immediately stop when Officers attempt a traffic stop.

                                          23
Smith gave Sergeant Alan Thomas of the Licking County Sherriff’s Office an
address of “252 West Main Street, Newark, Ohio” as his place of residence. (2T. at
365–366).

{¶ 100} Smith was also charged with Trafficking. R.C. 2925 .03, provides in
relevant part,

(A) No person shall knowingly do any of the following:

***

(2) Prepare for shipment, ship, transport, deliver, prepare for distribution, or
distribute a controlled substance or a controlled substance analog, when the
offender knows or has reasonable cause to believe that the controlled substance or
a controlled substance analog is intended for sale or resale by the offender or
another person.

{¶ 101} Lieutenant Paul Cortright, a law enforcement officer with over twenty-nine
years of experience. Twenty-five of his twenty-nine years have been with the
Central Ohio Drug Enforcement Task Force. Lieutenant Cortright testified he had
received specialized training in dealing with items related to drug trafficking.
Lieutenant Cortright testified that he had been involved in the search of the Smith’s
residence, specifically in the master bedroom. Lieutenant Cortright located a safe
and, inside a cardboard box found in a black vinyl bag. Inside of the bag, Lieutenant
Cortright found a $50,000.00 in U.S. currency inside a vacuum-sealed bag. The
vacuum sealing machine was also located in the master bedroom. Lieutenant
Cortright testified that it is very common to seal up packets of narcotics for
redistribution.

{¶ 102} Lieutenant Cortright further testified that several bags of white powder
were located in the kitchen of Smith’s home, and his belief was that it was used for
cutting cocaine. In addition, a large amount of Inositol a dietary supplement was
located underneath the kitchen sink. Lieutenant Cortright testified that a bottle of
Inositol costs $149 and is used as a cutting agent for cocaine. Lieutenant Cortright
explained that the block of cocaine in the package would be made into a powdered
form using something like a mortar and pestle. A mortar and a pestle were
recovered from underneath the sink area in Smith’s kitchen. The cocaine would
then be mixed with a cutting agent, such as Inositol, and then pressed back into a
solid form. A chrome press and a digital scale were also recovered from Smith’s
home. Additionally, the press found in Smith’s home was found to have cocaine
residue on it. The mortar and pestle found in Smith’s home also had residue on it,
but not a sufficient amount to test.

{¶ 103} If the state relies on circumstantial evidence to prove an essential element
of an offense, it is not necessary for “such evidence to be irreconcilable with any
reasonable theory of innocence in order to support a conviction.” State v. Jenks, 61

                                         24
Ohio St.3d 259, 272, 574 N.E.2d 492 (1991), paragraph one of the syllabus,
superseded by State constitutional amendment on other grounds as stated in State
v. Smith, 80 Ohio St.3d 89, 684 N.E.2d 668 (1997). “Circumstantial evidence and
direct evidence inherently possess the same probative value [.]” Jenks, 61 Ohio
St.3d at paragraph one of the syllabus. Furthermore, “[s]ince circumstantial
evidence and direct evidence are indistinguishable so far as the jury’s fact-finding
function is concerned, all that is required of the jury is that i[t] weigh all of the
evidence, direct and circumstantial, against the standard of proof beyond a
reasonable doubt.” Jenks, 61 Ohio St.3d at 272, 574 N.E.2d 492. While inferences
cannot be based on inferences, a number of conclusions can result from the same
set of facts. State v. Lott, 51 Ohio St.3d 160, 168, 555 N.E.2d 293 (1990), citing
Hurt v. Charles J. Rogers Transp. Co, 164 Ohio St. 329, 331, 130 N.E.2d 820
(1955). Moreover, a series of facts and circumstances can be employed by a jury as
the basis for its ultimate conclusions in a case. Lott, 51 Ohio St.3d at 168, 555
N.E.2d 293, citing Hurt, 164 Ohio St. at 331, 130 N.E.2d 820.

{¶ 104} Viewing the evidence in a light most favorable to the prosecution, we
conclude that a reasonable person could have found beyond a reasonable doubt that
Smith committed the crimes of possession of cocaine and trafficking in cocaine.
We hold, therefore, that the state met its burden of production regarding each
element of the crime of trafficking in cocaine and, accordingly, there was sufficient
evidence to support Smith’s conviction for possession of cocaine and trafficking in
cocaine.

***

{¶ 108} The jury as the trier of fact was free to accept or reject any and all of the
evidence offered by the parties and assess the witness’s credibility. “While the jury
may take note of the inconsistencies and resolve or discount them accordingly * *
* such inconsistencies do not render defendant’s conviction against the manifest
weight or sufficiency of the evidence.” State v. Craig, 10th Dist. Franklin No.
99AP–739, 1999 WL 29752 (Mar 23, 2000) citing State v. Nivens, 10th Dist.
Franklin No. 95APA09–1236, 1996 WL 284714 (May 28, 1996). Indeed, the jury
need not believe all of a witness’ testimony, but may accept only portions of it as
true. State v. Raver, 10th Dist. Franklin No. 02AP–604, 2003–Ohio–958, ¶ 21,
citing State v. Antill, 176 Ohio St. 61, 67, 197 N.E.2d 548 (1964); State v. Burke,
10th Dist. Franklin No. 02AP–1238, 2003–Ohio–2889, citing State v. Caldwell, 79
Ohio App.3d 667, 607 N.E.2d 1096 (4th Dist. 1992). Although the evidence may
have been circumstantial, we note that circumstantial evidence has the same
probative value as direct evidence. State v. Jenks, 61 Ohio St.3d 259, 272, 574
N.E.2d 492 (1991), paragraph one of the syllabus, superseded by State
constitutional amendment on other grounds as stated in State v. Smith, 80 Ohio
St.3d 89, 102 at n. 4, 684 N.E.2d 668 (1997).




                                         25
       {¶ 109} In the case at bar, the jury heard the witnesses, viewed the evidence and
       heard Smith’s arguments concerning his lack of knowledge of what was contained
       inside the package.

       ***

       {¶ 112} Finally, upon careful consideration of the record in its entirety, we find that
       there is substantial evidence presented which if believed, proves all the elements of
       the crimes of possession of cocaine and trafficking in cocaine beyond a reasonable
       doubt.

State v. Smith, 2016 WL 6138914, at *15-20.

       Before a criminal defendant can be convicted consistent with the United States

Constitution, there must be evidence sufficient to justify a reasonable trier of fact to find guilt

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). In determining

whether the evidence was sufficient to support a petitioner’s conviction, a federal habeas court

must view the evidence in the light most favorable to the prosecution. Wright v. West, 505 U.S.

277, 296 (1992) (citing Jackson, 443 U.S. at 319). The prosecution is not affirmatively required

to “rule out every hypothesis except that of guilt.” Id. (quoting Jackson, 443 U.S. at 326). “[A]

reviewing court ‘faced with a record that supports conflicting inferences must presume—even if

it does not appear on the record—that the trier of fact resolved any such conflicts in favor of the

prosecution, and must defer to that resolution.’” Id. (quoting Jackson, at 326).

       Moreover, federal habeas courts must afford a “double layer” of deference to state court

determinations of the sufficiency of the evidence. As explained in Brown v. Konteh, 567 F.3d

191, 205 (6th Cir. 2009), deference must be given, first, to the jury’s finding of guilt because the

standard, announced in Jackson v. Virginia, is whether “viewing the trial testimony and exhibits

in the light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Second, and even if a de novo

review of the evidence leads to the conclusion that no rational trier of fact could have so found, a

                                                  26
federal habeas court “must still defer to the state appellate court’s sufficiency determination as

long as it is not unreasonable.” White v. Steele, 602 F.3d 707, 710 (6th Cir. 2009). This is a

substantial hurdle for a habeas petitioner to overcome, and based on the facts set forth by the

Ohio Court of Appeals, Petitioner cannot do so here.

       “[C]ircumstantial evidence alone is sufficient to sustain a conviction and such evidence

need not remove every reasonable hypothesis except that of guilt.” United States v. Kelley, 461

F.3d 817, 825 (6th Cir. 2006). When viewing all of the evidence in the light most favorable to

the prosecution, see Jackson v. Virginia, this Court likewise concludes that the evidence was

constitutionally sufficient to sustain petitioner’s conviction. Further, this Court may grant relief

on petitioner’s claim only if the state appellate court was “‘objectively unreasonable’ in

concluding that a rational trier of fact could have found [petitioner] guilty beyond a reasonable

doubt.” Saxton v. Sheets, 547 F.3d 597, 602 (6th Cir. 2008). For the reasons discussed by the

state appellate court, the Court is not persuaded that Petitioner has met this standard here.

       Claim four is without merit.

                                    Recommended Disposition

       For the foregoing reasons, it is RECOMMENDED that this action be DISMISSED.

                                      Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in



                                                  27
part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further

advised that, if they intend to file an appeal of any adverse decision, they may submit arguments

in any objections filed, regarding whether a certificate of appealability should issue.

                                                      _s/ Elizabeth A. Preston Deavers
                                                      Elizabeth A. Preston Deavers
                                                      Chief United States Magistrate Judge




                                                 28
